

115 S1939 IS: Equal Access to Justice for Victims of Gun Violence Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1939IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Blumenthal (for himself, Mr. Murphy, Mr. Markey, Mr. Menendez, Mr. Sanders, Mrs. Gillibrand, Mr. Reed, Mrs. Murray, Mr. Van Hollen, Mr. Carper, Mr. Durbin, Mr. Wyden, Ms. Duckworth, Ms. Warren, Mr. Kaine, Ms. Harris, Mr. Cardin, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo repeal the Protection of Lawful Commerce in Arms Act.
	
 1.Short titleThis Act may be cited as the Equal Access to Justice for Victims of Gun Violence Act. 2.Repeal of the Protection of Lawful Commerce in Arms ActSections 2, 3, and 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7901, 7902, and 7903) are repealed.